EXHIBIT 7
                            ALABAl\"" 4. DEPARTMENT OF FORENSIC f .. 'lENCE
                          EXAMINA~N/EVIDENCE COLLECTION WMlK:SHEET

 CASE#l9ME01702              COUNTY:Escambia          START DATE: :J  /n jiq
 NAME: Michael Samra START TIME:                      /O I tJ
 DOB: 10/12/1977 RACE: W            '     SEX:M     ' END TIME:
                                              " AGE:41                 //DC\
 WGT:     /£a7         HGT:     ]Q"              EVIDENCE               NOTES/CONTAINER             DATE

 HAIR: '{)cn+N"         EYES: &iv~..-..      \. PHOTOGRAPHS
                                                 RADIOLOGY



   SPECIMEN                 WEIGHT               FOOTPRINTS
HEART                        400'            \   DNA CARD(S)
R.LUNG                       ~?JD'               DNA BILE
L. LUNG                     (p~D'                HAIR
LIVER                      ~l.JlJn'          ' BLOOD
SPLEEN                      170'              \ BLOOD
R.KIDNEY                    / 7o'            \   URINE
L.KIDNEY                    I (gO \          '   VITREOUS
BRAIN                      J't'JO'           '\ LIVER
THYMUS                                       \; TISSUE CUP
ADRENALS                                     ,   HISTOLOGY
                                                 PROJECTILE{S)

      CONDITION OF BODY                                               GS7   Ji      (:U:'tc
BURNED
SKELETAL
DECOMPOSED
FRESH                       .1./                 P.EFFECTS
FRAGMENTED
PRESERVED

Toxicology:       ~     Held
                                                 CLOTHING
      Outside La _ _ _ _ __

Pending Tests:   ~..f... ~ S:c:.ru.-...
Wet.Tec~~~z/                                     Exam Type: 27A                  Manner: NA S   p

Reviewed B~f!1____.......~---:.___,,,.___
Observers/Agency: _ _ _ _ _ _ _                  Cause of Death:   #<I, ~ iwUAry d.jt ft.Jud~
Person Involved in Examination:                  Contributory: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                                                                     f/l~
                                                 M.E. SIGNATURE:- - - - - - - - - - - - - -
                                                                                                DFS-748
                             AL-\8 .\.\!A
                             DEPART~rE:\T OF             FoRE\'Src           ScrE~CES
                                                                    2.151 Fil:..IN•:il.\I S"."
                                                               ~IC31L:.   A...A3..l..\1..\ J-3'5 ! 7
                                                               F-J..:Si.\.n:...: 12 5 1, i 1c.53 • 5



                                                      Autopsy Protocol

                                                        Date of Examination:                  '>)n) l'J                 Time:   /o/'f
                                                       Date of Death:          5lt1P) 11
  County:   ls'-'\"'-b: Jt                             Type of Case:         @I PJ

 Age:~\                               Race:    W                          Sex:        rt
 Pathologist:    :Dr. £.           H!\f'"~
 Pathological Diagnosis




Cause of Death:

Manner of Death:

External Description

Body Condition:          intact              decomp         skeletonized                                       burned


Length;                                      Weight:                                                   Body Heat:


Rigor:                                       Livor:                                                    Hair:


Eyes:                                        Teeth:                                                    Facial Hair:

Cfothin9 1Personal Effects:



Medical Treatment:




:omm ents!lnjuries:
           lntern~l     f.umin:Jtil)n:

           Ser>OS;lf    ca . ities:
           C'\S:
                      Brain:

        ,'ieck:

       Cardio-.ascufJr System:
              He::i rt:

      Res pi r:itory· Tract:
                Right Lung:
                Left Lung:

     G:.istroin tes tin:ll System:

     fl~patobilb        r:· System:
     Pancre:ls:

    Splt!en:

    Adren:il       Gf:.inct~:


   Genitourin;lr"J S.:rstem:
          Right Kid ne)":
              Left Kid aey:

   Reproductive Tract:

  .:\Iu.sculo:ske!et;Jf SJSt~m:

  Immunologic System:
             Thymus:


 •..1.duition:JI Procedures:                  l-z.{7 / (i:> /1
 Rad it.lg r:i p h.s:
                                            -1-                         .1   /l(ti1
                                                                             3



 Microbiofo~·:
                                                                        -t,U7l;)
                                                                        "1./0(}
                                                                                   r1" )h,14ftal/j
                                                                                   <...&~
 Chemistry:

 Genetic Studies:

1\. Iicro-e.ta min~ ti on:

To.ticology:


LOGISTICS:
Body Tr~nSir Info:          ~fi'<>/l'( e_   Z.toz. f)<J. - '"3". £r,',__ Do'"'f''V, :i)r-f'"'t) - (CsO
P~rson.s   Present at Au tops:·:
          r l)
         11)
      • :)

      u
              I

          ,I
          I
         l
          r

      ,I                                          /
                                                      ,
                                                ,.I
   ~
   -1-
--t-
      I
                        ,,..,-    --
                                   .
                                            /
                                            ,
                                       "-.._;




                                  _
                    i

  q
\--;...
                   '\                  j
                                   -_;-~·,,
~l                       ......

    I




    -
    / J




                  :c
                           Alabama Department of Forensic Sciences
                           Report of Death Investigation

 CASE NUMBER                         19ME01702                                             DATE           May 16, 2019                           COUNTY        Escambia

 District Attorney                   Steven Billy                                          Judicial Circuit             21st                     Coroner       Daniel Raulerson

 DECEDENT INFORMATION
 Michael
 FIRST
                                                 I MIDDLE
                                                   Brandon                               Samra
                                                                                         LAST                                                          AGE
                                                                                                                                                               lw     RACE
                                                                                                                                                                                     M
                                                                                                                                                                                      SEX
                                                                                                                                                                                               I October 12, 1977
                                                                                                                                                                                                         DATE OF BIRTH
I XXX-XX-XXXX
 SOCIAL SECURITY NUMBER
                                               I         Adult
                                                   ADULT I JUVENILE            MARITAL STATUS         OCCUPATION                                        EMPLOYER

 HOME ADDRESS
 1240 Ross Rd                                                                                                               I Atmore,AI                                                              j   36503
 NUMBER AND STREET                                                                                                             CITY, STATE OR COUNTY                                                     ZIP CODE

 NEXT OF KIN INFORMATION
 Charles & Sabrina Samra                                                                Parents                                       480-634-6232
 NEXT OF KIN                                                                            RELATIONSHIP                                  PHONE NUMBER                                   ALT. PHONE NUMBER


 ADDRESS                                                                                                              DATE NOTIFIED                                       BY

 DATE PRONOUNCED DEAD                 05/16/2019                                                                           Dr. Daniel Raulerson
                                                                        DEATH CERTIFICATE DFS         NO
                                                                                                                           M.D. /CORONER SIGNING DEATH CERTIFICATE             FUNERAL HOME
 TIME PRONOUNCED DEAD                 19:33

 TYPE OF DEATH ( N, A, S, H, U )        .j.
                                                   SUDDEN IN APPARENT GOOD HEALTH                 D               VIOLENT OR UNNATURAL             D                IN PRISON, JAIL OR POLICE CUSTODY                           D
              Homicide                                 UNATTENDED BY PHYSICIAN                    D                    SUSPICIOUS                  D                              UNUSUAL                                       D
     DOMESTIC VIOLENCE RELATED DEATH                      Yes       D     No      D     Unknown       D                      HISTORY OF TOBACCO USE                        Yes           D          No         D      Unknown         D
                   LAST SEEN OR HEARD ALIVE             INJURY/ ILLNESS          DEATH/ FOUND                 DOA                 DFS NOTIFIED         POLICE NOTIFIED                          VEHICLE INDICATE

                           05/16/2019                                           05/16/2019                                      05/16/2019                                       DRIVER
                                                                                                                                                                                                                      a
  DATE                                                                                                                                                                                                                a
                                                                                                                                                                                 PASSENGER

                             19:33                                                  19:33                                             19:33                                      WHERE SEATED
  TIME                                                                                                                                                                           PEDESTRIAN
                                                                                                                                                                                                                      a
 LOCATION                                                ADDRESS                                                               CITY, STATE OR COUNTY                             PREMISES {HOME, WORK, STREET. ETC.)
 INJURY OR ILLNESS             1240 Ross Rd                                                                                    Atmore, AL 36503                                  Holman Prison
 DEATH                         1240 Ross Rd                                                                                    Atmore, AL 36503                                  Holman Prison
 BODY FOUND                    1240 Ross Rd                                                                                    Atmore, AL 36503                                  Holman Prison

 INVESTIGATING AGENCY
 1. Agency                 Alabama Department of Corrections - Holman Prison                                                   case Number
    Investigator                                                                                                               Phone Number              (251) 368-8173
 2. Agency                                                                                                                     case Number
    Investigator                                                                                                               Phone Number


 MEDICAL HISTORY (operations, illnesses, alcoholism, drua abuse, suicide attempts, etc.: birth records (infants))
 Physician / Institution                                                                          I   Diagnosis   I state execution                                                  Date
                                                                                                                                                                                                    I
         Address                                                                                                                                   I Phone Number
 Physician / lnstitulion                                                                          I Diagnosis     I                                                                  Date
                                                                                                                                                                                                    I
         Address                                                                                                                                   I Phone Number
 Physician I lnstitulion                                                                          I Diagnosis I                                                                      Date
                                                                                                                                                                                                    I
         Address                                                                                                                                   I Phone Number
 IDENTIFICATION
 ldentilicationmadeby         Dr. Daniel Raulerson                                                                                                                  Nolffication of Eye Bank             Yes          D      No       t&1
                                                                                                                                                                                     ANY ANATOMICAL DONATION
 Source of lnfonnation I Otlicial Tllle, Relationship to Decedent     Escambia County Coroner's Office
                                                                                                                                                                    Yes          D             No        [81       Unknown        D
 Form DFS-18                                                                                                                                                                                                   Page 1of2
I CASE NUMBER                                       19ME01702
 SCENE INFORMATION
 DFSa!Scene          No                   I    Al            I                                  I Hours               I    DFS left scene at   j                            Hours   I   Fl!St Officer at Scene

 Photos                               I   By                                                          I Scene Temp.                                I Hunidity                                   I   Weathef

 Resuscitation Attempted
                              I                     By EMT
                                                                 I                   I I
                                                                                       ER                         I   of                                                          I Drugs given I
 Person removing body from scene          I Escambia County Sheriffs Office                                                     Body now (to be picked up at)               ADFS
 DESCRIPTION OF BODY
 Clothed
                 I                I Unclothed I                       I   Parlly clothed
                                                                                              I                   I   Silting    I                    I Body heat I                                 ARMS:        Straight                      Flexed

 Body Position                            I    OnBack
                                                             I                  I   OnFront
                                                                                                  I                    I    Rside
                                                                                                                                         I                j   L side
                                                                                                                                                                             I                      LEGS:        Straight                      Flexed

 Describe:           state execution                                                                                                                                                                NECK:        Straight                      Flexed


 MEANS/WEAPONS
 Revolver    I                I   Semi-auto    I                 I   Shotgun    I                 I   Rifle   I                      Shots Fired
                                                                                                                                                      I                                    I   Knife    I                   I   Blade Length       I
 Cal I Gauge I Make I Model
                                  I                                                                                                  Found     I                I   Where

 VEHICLE: (color/year/make/model/damage)
                                                     I                                                                                                                           Other weapon(s)
                                                                                                                                                                                                        I
 NARRATIVE
 DFS Notified by      I Dr. Daniel Raulerson                                                                           I Official Title I Escambia County Coroner's Office
 Narrative summary of circumstances surrounding death:
 On May 16, 2019 at 20:10 I was contacted by Dr. Daniel Raulerson with the Escambia County Coroner's Office about decedent
 Michael Samra 41/W/M. Decedent was housed in Holman Prison in Atmore, AL for his part in a quadruple murder. The
 decedent was a scheduled execution for the State of Alabama for these crimes. The decedent was put to death by lethal injection
 and was pronounced on S/16/2019 at 19:33. ADS was not notified. LETS was pulled and reviewed. Escambia County Sheriff's
 Office to transport the decedent to ADFs for further examination.
                                                                                    Report Prepared by:                     Alan Fields




                                                                                    Signature                                       ~
                                                                                                                            ( Signed Copy in Case File}




Form DFS-18                                                                                                                           19ME01702                                                                                                  Page 2of2
                   ALABAMA
                   DEPARTivlENT OF FORENSIC SQENCES
                    P.O. Box 7925                      2451 USA Medical Center Drive
                    Mobile, AL 36670                   Mobile, AL 36617
                    Tel                                Facsimile {251) 470..9962
                    (251) 470..9912



                                       REPORT OF AUTOPSY
ADFS CASE NUMBER:             19ME01702                                       DATE: May17, 2019
                                                                              TIME: 1014 hours
NAME(S):    lVITQ-IAEL BRANDON SAMRA

COUNTY OF DEATH:              Escambia                     DATE OF DEATH: May 16, 2019

AGE: 41 years       RACE: W            SEX: M   LENGTH: 70 inches                      WEIGHT: 167 pounds


                                         FINAL DIAGNOSES

I.    Mixed drug toxicity.
      A      History of judicial execution.
      B.     Postmortem toxicology- see attached report.


                CAUSE OF DEATH:             Mixed Drug Toxicity due to Judicial Execution

                MANNER OF DEATH:            Homicide




                                                                                                   Page 1of5
Case #1         19ME01702 ~
Name            Michael Brandon Samra


                                        EVIDENCE OF INJURY

None.


                                     EXTERNAL EXAMINATION

BODY HABITUS: The body is that of a nonnally developed, well nourished, "White male, whose
appearance is compatible with the reported age of 41 years.

CONDITION OF BODY: The body is cool, subsequent to refrigeration. There is moderate breakable
rigor, and partially-fixed lividity is on the posterior aspect of the body, except at pressure points. The body
is well preserved and is not embalmed.

IDENTIFYING MARKS AND SCARS: A 4 x 4 inch tattoo, depicting a face, is on the right chest. A 2 x
2 inch tattoo, depicting a symbol and a letter, is on the anterior right forearm. A 6 x 3/4 inch tattoo,
depicting letters, is on the anterior left forearm. A 6 x 3/4 inch tattoo, depicting symbols, is on the lateral
left arm.

O...OTHING: When first viewed, the decedent is clad in a white shirt, white pants, a blue belt, white boxer
underwear, two white socks, and two black sandals.

HEAD AND FACE: The normocephalic head is atraumatic, and covered with 1/16 inch long brown hair,
in a male-pattern balding configuration. Brown beard stubble is on the lower face.

EYES: The irides are brown. The pupils are equal. The conjunctivae are pale with no hemorrhages.

NOSE: The nares are patent.

MOU1H: The teeth are natural and in fair condition. The frenula are intact.

EARS: The ears have no injuries. The right earlobe has one piercing, and the left earlobe has two
p1ercmgs.

NECK: The symmetrical neck has no injuries.

a-IEST: The symmetrical chest has no injuries.

ABDO:N.IEN: The abdomen is soft, flat, and atraumatic.

EX1ERNAL GENITALIA: The genitalia are of an adult male with no injuries. Both testes are within the
scrotal sac.

LOWER EX1RE1v1ITIES: The thighs, legs, and feet have no injuries.

UPPER EX1RE1v1ITIES: The arms and forearms have no injuries and no distinctive type scars of
intravenous narcotism or hesitation marks.


                                                                                                    Page 2 of5
Case #1         19ME01702 .._.,;
Name            Michael Brandon Samra

BACK AND ANUS: The symmetrical back is unremarkable. The anus is unremarkable.


                           EVIDENCE OF MEDICAL INTERVENTION

Three electrocardiogram pads are adhered to the skin of the chest. Two venous catheters are in the
bilateral anterior forearms.


                                    INTERNAL EXAMINATION

SEROSAL CAVITIES: The abdominal adipose tissue measures three centimeters in thickness at the
umbilicus. The supports to the body cavities are intact. The mesothelial swfaces are smooth and glistening,
and no cavity has any excessive fluid. The organs have a normal relationship to one another.

CENlRAL NERVOUS SYSTEM: The scalp, subscalpulararea, and skull are unremarkable. The dura and
dural sinuses are unremarkable. There are no epidural, subdural, or subarachnoid hemorrhages. The
leptomeninges are thin and delicate. The cranial nerves and blood vessels are unremarkable. The brain
weighs 1450 grams. The cerebral hemispheres are symmetrical and have a normal gyral pattern. C.oronal
views of the cerebrum have a well-delineated gray-white junction, with no hemorrhages or focal lesions.
The ventricular system is of normal size and shape. The basal ganglia are unremarkable. Sections through
the brainstem and cerebellum are unremarkable.

ORGANS OF 1HE NECK: The stemocleidomastoid and strap muscles of the neck have no
hemorrhages. The tongue is unremarkable. The hyoid bone and larynx are intact. No neck fractures are
present.

CARDIOVASCULAR SYSTEM: The aorta, its major branches, and the great veins are normally
distributed. The intimal swface of the aorta is free of significant atherosclerosis. The pericardia! sac is
smooth, glistening, and unremarkable. The heart weighs 400 grams. The epicardial swface is smooth and
glistening. The coronary arteries arise from the usual sites and are normally located over the swface of the
heart. The coronaty arteries are free of significant atherosclerosis. There are no thrombi in the atria or
ventricles. The foramen ovale is closed The atrial and ventricular septa are intact. The cardiac valves are
unremarkable, and have the following circumferences: tricuspid valve - 12 centimeters, puhnonatyvalve -
7 centimeters, mitral valve - 10 centimeters, and aortic valve - 7 centimeters. The myocardium is dark red-
brown and firm, with no focal abnormalities. The left ventricle measures 1.3 centimeters, the
interventricular septum measures 1.3 centimeters, and the right ventricle measures 0.4 centimeter.

RESPIRATORY SYSlEM: The upper airway is unobstructed The laryngeal mucosa is smooth and
unremarkable. The pleural swfaces are smooth and shiny. The right lung weighs 630 grams, and the left
lung weighs 620 grams. The pulmonaty arteries contain no emboli. The major bronchi are unremarkable.
Sections of the lungs are dark red-blue and congested, with no consolidations.

HEPATOBILIARY SYS1EM: The 2440 gram liver has an intact capsule and a sharp inferior margin. The
liver parenchyma is dark red-brown and has no nodules or focal lesions. The gallbladder contains a few
milliliters of dark green bile and no calculi. The extrahepatic biliaiy ducts are unremarkable.

IMMUNOLOGICAL SYSTEM: The 170 gram spleen has an intact capsule. The parenchyma is dark red,
without masses or nodules. The regional lymph nodes are unremarkable.

                                                                                                 Page 3 of5
Case#l          19ME01702 ..,_....
Name            Michael Brandon Samra


ENDOOUNE SYS1EM: The adrenal glands have a normal configuration with the golden yellow cortices
well demarcated from the underlying medullae. The gelatinous maroon thyroid gland has no gross
alterations. The piruitarygland is unremarkable.

GAS1ROINfESTINAL SYS1EM: The esophageal mucosa is gray, smooth, and unremarkable. The
gastroesophageal junction is distinct. The stomach contains an estimated 200 milliliters of panially digested
food, with no tablets or capsules. The gastric mucosa has normal rugal folds, without ulcers. The small and
large intestines are unremarkable. The vermiform appendix is present and unremarkable. The pancreas is
unremarkable externally and on sectioning.

GENITOURINARY SYS1EM: The right kidneyweighs 170 grams, and the left kidney weighs 160 grams.
The subcapsular surfaces are smooth and slightly lobulated. The cortices are of normal thickness. The
corticomedullary junctions are distinct. The calyces, pelves, and ureters are unremarkable. The urinary
bladder contains approximately 100 milliliters of clear yellow urine.

REPRODUCTIVE SYS1EM: The prostate and testicles are unremarkable externally and on sectioning.

MUSCULOSKELETAL SYS1EM: The clavicles, ribs, sternum, pelvis, and vertebral column are intact.
The long bones of the extremities are palpably intact. The muscles are normally formed.

HEMATOPOIETIC SYS1EM: The maroon marrow of the ribs is unremarkable.


                                        ANCILLARY STUDIES

:MICROSCOPIC EXAMINATION:
HEART: Rare hypertrophic myocytes.
LIVER: Mild congestion.
LUNGS: Moderate congestion.
KIDNEYS: Rare calcifications in tubules.
BRAIN: No hemorrhage, neoplasm or inflammation.

TOXICOLOGY: See attached report.


                                               LOGISTICS

AUTHORIZATION: Ac.t 97-571, Ac.ts of Alabama.

IDENTIFICATION: The body is received from J. Eric Douglas, Deputy, Escambia C.Ounty Sheriff's
Office; the body is identified by the Authorities of Escambia C.Ounty, Alabama.

PERSONS PRESENT: Steffon McC.Overy and Wendy Ayer, Forensic Pathology Specialists.

EVIDENCE: Still photographs, fingerprints, palm prints, bloodstain cards, blood, vitreous, urine, tissue,
liver, and histology.



                                                                                                  Page4 of5
Case #1          19ME01702 "'-'
Name             Michael Brandon Samra

The facts stated herein are correct to the best of my knowledge and opinion at the time of report
completion.

Tissue evidence will be disposed 12 months from the date of the original report unless alternate
arrangements are made prior thereto.

Toxicology evidence, not tested, will be disposed 24 months from the date of the examination unless
alternate arrangements are made prior thereto.




~/.~
 Eugene L. lfart, NID
 State Medical Examiner

 June 13, 2019
 Date Signed

ELH/ sci phi zw




                                                                                         Page 5 of5
                                ALABAMA                 ~                                               ~
                                DEPARTMENT OF FORENSIC SCIENCES
                                2026 Valleydale Road                     Telephone (205) 982-9292
                                Hoover, AL 35244-2095                    Facsimile (205) 403-2025




                                                   TOXICOLOGICAL ANALYSIS REPORT



      Eugene L. Hart, MD                                                                       ADFS Case Number     19ME01702
      Alabama Department of Forensic Sciences                                                 Agency Case Number
      P. 0. Box 7925 Crichton Station                                                                   Case Date   05/16/2019
      2451 Fillingim Street                                                                       Date Completed    06/12/2019
      Mobile, AL 36670-7925                                                                             Report ID    120188471


      Subject Samra, Michael Brandon

Evidence analyzed (Including sub-items)
Item       Specimen                 Analyte                                                 Result            Method(s)                    Notes

1P1              Blood, cardiac               Ethanol                                        Negative         HS/GC
1P1              Blood, cardiac               Benzodiazepines                                p                EIA

1P2              Blood, iliac                 Refert:nce laboratory analysis                                                               3

1P3              Blood, iliac                 l\1idazolam                                    p                GC/MS

1P4              Urine                                                                       NA

1PS              Urine                                                                       NA

1P6              Vitreous humor                                                              NA


Footnotes

NA -             Not analyzed/Not applicable
P-               Present but not quantified
3-                Analysis was conducted by a reference laboratory; report is attached.

Comments

Evidence was received in a sealed plastic bag.


A complete report includes a 2-page reference report.

Remaining evidence wiU be disposed 24 months from the date ofthis report unless storage space becomes limited or
altemate arrangements are made prior thereto.




     """8
     ACCREDITED
          MIUY*S
       FORENSIC TESTif'IG
                                          ONE DEPARTivfENT • ONE GOAL • EXCELLENCE
                                                            Accredited Laboratory System
                                                                    2003-P~sml
                                                                                                                Customer Satisfaction
                                                                                                                Surveys are available at
                                                                                                                www.adfs.alabama.gov
         LABORATORY



                                                                                                                          Page 1 of2
ADFS Case Number 19~IE01702
TOXICOLOGICAL ANALYSIS REPORT ~
Report ID 120188471




   D~l?JwtiDD
   Belicia Sutton
                            06/12/2019

   Forensic Scientist




                                         Page 2of2
                                                             NMS Labs                                           CONFIDENTIAL

•NMS     I       LABS       I
                                                 200 Welsh Road, Horsham, PA 19044-2208
                                                Phone: (215) 657-4900 Fax: (215) 657-2972
                                                         e-mail: nms@nmslabs.com
                                     Robert A. Middleberg, PhD, F-ABFT, DABCC-TC, laboratory Director



Toxicology Report                                                          Patient Name        SAMRA, MICHAEL
                                                                           Patient ID          19ME01702
Report Issued           06/09/2019 17:06
                                                                           Chain               30233382
                                                                           Age Not Given       DOB Not Given
  To:        20107                                                         Gender              Not Given
             Alabama Department of Forensic Science -                      Workorder           19160596
             Attn: Dr. Curt Harper
             2026 Valleydale Road
             Hoover, AL 352442095                                          Page 1of2




 Positive Findings:

        Compoynd                                              Bwl.11                                    Matrix Soyrce
        Mldazolam                                             1600                    ng/mL             001 - Iliac Blood


        See Detailed Findings section for additional information

 Testing Requested:
        Analysis Code                            Description
        9329B                                    Benzodiazepines Panel, Blood

 Specimens Received:
        ID     Tube/Container              Volume/       Collection             Matrix Source                  Miscellaneous
                                           Mass          Datemme                                               Information
        001 Blue Vial                      1.75 ml       Not Given              Iliac Blood

        All sample volumes/weights are approximations.
    · Specimens received on 05/31/2019.




                                                                                                                            NMS v.18.0
                                             ~                                                    ~
                                        CONFIDENTIAL                  Workorder         19160596

•NMS    I       LAB s       I
                                                                      Chain
                                                                      Patient ID
                                                                                        30233382
                                                                                        19ME01702

                                                                      Page 2of2


Detailed Findings:
                                                                              Rpt.
  Analysis and Comments               Result                  Units           Limit      · Specimen Source              Analysis By

  Midazolam                           1600                    ng/mL           50          001 - Iliac Blood             LC-MS/MS

  Other than the above findings, examination of the specimen(s) submitted did not reveal any positive findings of
  toxicological significance by procedures outlined In the accompanying Analysis Summary.

Reference Comments:
  1.        Midazolam (Versed®) - Iliac Blood:
             Midazolam is a short acting benzodiazepine (a DEA Schedule IV controlled compound} with strong central
              nervous system depressant/hypnotic properties. It is usually utilized for preoperative sedation, as a sedative
              hypnotic, and as an agent for the induction of anesthesia. It has significant abuse potential. Effects noted
             following use may include sedation, somnolence (drowsiness or sleepiness}, visual disturbances (diplopia or
             double vision}, dysarthria (slurred speech), ataxia (shaky movements and unsteady gait), and intellectual
              impairment and coma may result.

              Oral doses of 10 mg given to 20 subjects produced average peak plasma concentrations (at 1 hr. post dose) for
              midazolam of 69 ng/mL in males and 53 ng/mL in females. As a preoperative medication, intramuscular
              injection of midazolam at 0.13 mg/Kg body weight (9.1 mgno Kg body weight) produced peak plasma
              concentrations of 68 ng/ml.

              At high concentrations, confusion, impaired coordination, diminished reflexes, respiratory depression, apnea,
              hypotension and coma may result.

  Chain of custody documentation has been maintained for the analyses performed by NMS Labs.

  Unless alternate arrangements are made by you, the remainder of the submitted specimens will be discarded six (6)
  weeks from the date of this report; and generated data will be discarded five (5} years from the date the analyses were
  performed.

Analysis Summary and Reporting Limits:
All of the following tests were perlormed for this case. For each test, the compounds listed were included in the scope. The
Reporting Limit listed for each compound represents the lowest concentration of the compound that will be reported as being
positive. If the compound is listed as None Detected, it is not present above the Reporting Limit. Please refer to the Positive
Findings section of the report for those compounds that were identified as being present.

  Acode 93298 - Benzodiazepines Panel, Blood - Iliac Blood

       -Analysis by High Performance Liquid Chromatography/ Tandem Mass Spectrometry (LC-MS/MS) for.
        Compound                                  Rpt Umjt                 Compound                               Bpt Limit
        7-Amino Clonazepam                        5.0 ng/mL                Flurazepam                             2.0 ng/mL
        Alpha-Hydroxyalprazolam                   5.0 ng/mL                Hydroxyethylflurazepam                 5.0 ng/mL
        Alprazolam                                5.0 ng/mL                Hydroxytriazolam                       5.0 ng/ml
        Chlordiazepoxide                          20 ng/ml                 Lorazepam                              5.0 ng/ml
        Clobazam                                  20 ng/ml                 Midazolam                              50 ng/ml
        Clonazepam                                2.0 ng/mL                Nordiazepam                            20 ng/mL
        Desalkylflurazepam                        5.0 ng/ml                Oxazepam                               20 ng/mL
        Diazepam                                  20 ng/mL                 Tamazepam                              20 ng/ml
        Estazolam                                 5.0 ng/ml                Triazolam                              2.0 ng/mL




                                                                                                                               NMS v.18.0
                    ALABA _
                    DEPA1rtlvrnNT OF FORENSIC SOEN~S
                     P.O. Box 7925                        2451 USA Medical C.enter Drive
                     Mobile, AL 36670                     Mobile, AL 36617
                     Tel                                  Facsimile (251) 47().9962
                     (251) 47().9912



                                             May 17, 2019


Dr. Daniel Raulerson
Escambia C.ounty Medical Examiner

ADFS Case Number          191\1E01702
Decedent                 Michael Brandon Samra


Dear Sir:

This depanment perlormed an examination on the body of the above listed decedent on May 17, 2019.
Based on the findings of this examination and the presently known circumstances of the death, it is my
opinion that the cause of death is Mixed Drug Toxicity due to Judicial Execution. The recommended
manner of death is Homicide.

This preliminary repon is intended to expedite the Death Cenificate. It should not be used for grand jury
or coun proceedings in lieu of the final repon of the complete findings, which will also be fotwarded to
the District Attorney of Escambia C.ounty and the appropriate investigative agency.


Sincerely yours,




~J.W
Eugene L. Han, :MD
State Medical Examiner

ELH/ph

cc:    Steven Billy, District Attorney Escambia C.ounty
       Alabama Depanment of C.orrections - Hohnan Prison




                                            Established in 1935
I ta / l h,;:
Form DFS-7                           Ala' ma Department of Forensic sc;~.,ces                                             @
                                                                                                                          · .... ·
                                           Evidence Receipt of Body                                                                '   ·
Rev 04-30-2018

Day:   "]11.6d~        Date:    s/;1o h~           Z.!o ,__ Case Number: I<=[
                                                     Time:                                       me-o IJo           2-.    •

Decedent's Name:      (h \chAe..\           58-m.Clt          DOB: 10 /rz.)7 7                         Age/Race/Sex       YI ,/u..J/6-)
Location (Address     orFacili~Name):~~
                                      ~~~'~~
                                           ~~~~
                                              ~c~;~s~~~~~---------------~




Received By Signature:----\,__.,....______~,.....c:;------------------------
JZSl Body in zippered closed body bag,                     Sealed with seal #   00) .5S'"f) 't>         or   D Initialed and taped
Notes/Personal Effects:
                          -----------------------------~




Funeral Horne:                                                                      Phone Number: - - - - - - - -- --
                    - - -- - - - - - - - - -- - -
       Date/Time          Location or Person Receiving                          Signature              Agency             Location




"- Y\o nu-50,,...cil EF.f"ec-t·) f(.t           f<(AfcrJ   '1
r.         r                                                    Release of Body
Day: Tue>#)             Date:   S-b._) }15                       Time: I)) 2            Location:     ~DP_; ,. . (beJ... /)x,,.<..
                I
Released By (Printed Name):
                                 I
                                [ ;:?   r
                                            I
                                                fiI ~                                Agency/Title:     4i>Pr.--     rf'        I


Released By Signature: --t,,L------'---+-'=----------3'~---;.'-!-.....__ _ _ _ _ __ _ __




Scanned into LIMS (Initial):    D                                                           Decedent released in LIMS (Initial):       D
                     Almfama Department of Forensic S'Mnces
FormDFS-20
                             Personal Effects Form
Rev 05-24-2018



I hereby acknowledge receipt of personal effects of   (b \c hae-\ 51mrA

Case No.}q v>-i£b l]OZ- from       £ScAm.b: I\ G,,,•. .,
The personal effects include:

 ()re, P"h~ r   cJF s ~-e_j


 0-'\!L 'De l   +




Agency: _ _ _ _ _~-1-~11.-------~---------~

Date=--------1----~,.....-----------------
